Citation Nr: 1431220	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to July 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

FINDING OF FACT

In March 2014, prior to the promulgation of a decision regarding the issue of service connection for a right shoulder disorder, the Veteran withdrew the issue from appellate consideration.

CONCLUSION OF LAW

The appeal for service connection for a right shoulder disorder is withdrawn. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement submitted to the Board in March 2014, the Veteran withdrew the appeal regarding entitlement to service connection for a right shoulder disorder. 38 C.F.R. § 20.204.  Accordingly, the appeal regarding that issue is dismissed.

 
ORDER

The issue of service connection for a right shoulder disorder is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


